FIEGER LAW « A PROFESSIONAL CORPORATION + ATTORNEYS AND COUNSELORS AT LAW + 19390 WEST TEN MILE ROAD « SOUTHFIELD, MICHIGAN 48075-2463 « TELEPHONE (248) 355-5555 + FAX (248) 355-5148

Case 1:16-cv-01324-SJB ECF No. 85-3 filed 12/04/18 PagelD.1119 Page 1 of 3:

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

GORDA DUNIGAN, as Personal Representative
for the Estate of JAMES DUNIGAN, Deceased,
Case No. 1:16-CV-01324
Plaintiff, Hon. Janet T. Neff
Mag. Judge Ellen S. Carmody
Vv

BRONSON METHODIST HOSPITAL,

Defendant.

 

GEOFFREY N. FIEGER (P30441) JOHN C. O'LOUGHLIN (P33343)
JAMES J. HARRINGTON, IV (P65351) Smith, Haughey, Rice & Roegge
Fieger, Fieger, Kenney & Harrington, P.C. Attorney for Defendant, Bronson

Attorneys for Plaintiff 100 Monroe Center NW
19390 West 10 Mile Road Grand Rapids, MI 49503
Southfield, MI 48075 (616) 774-8000

(248) 355-5555

 

ORDER GRANTING CONFIDENTIAL PLAINTIFF’S MOTION
TO APPROVE WRONGFUL DEATH SETTLEMENT PROCEEDS AND
DISTRIBUTION OF PROCEEDS

At a session of said Court held in the
City of Grand Rapids, County of Kent, State of Michigan
On: , 2018

PRESENT: HON.
US DISTRICT COURT JUDGE

 

This matter having come before the Court on Plaintiff's Confidential Motion to
Approve Settlement Proceeds and Distribution of Settlement Proceeds to the Estate of
James Dunigan, Deceased, and the Court being otherwise fully advised on the premise;

IT IS HEREBY ORDERED that the Plaintiff's Confidential Motion to Approve

Settlement and Distribution of Settlement Proceeds in the amount of [RT

{00652429.D0C}

 

 

 
+ 19390 WEST TEN MILE ROAD + SOUTHFIELD, MICHIGAN 48075-2463 + TELEPHONE (248) 355-5555 * FAX (248) 355-5148

ATTORNEYS AND COUNSELORS AT LAW

FIEGER LAW + A PROFESSIONAL CORPORATION +

Case 1:16-cv-01324-SJB ECF No. 85-3 filed 12/04/18 PagelD.1120 Page 2 of 3

is ranted, as it is in the

best interest of all parties.

IT IS FURTHER ORDERED that the settlement proceeds of J

ETN ENE 21 isituncat

the following manner:

a.

* ER payable to Fieger, Fieger, Kenney and Harrington, P.C., said
sum representing reimbursement for attorney costs expended in this

matter;

b. [ERY payable to Fieger, Fieger, Kenney and Harrington, P.C., said

c.

sum representing attorney fees payable pursuant to the contingency fee
and agreement between Fieger, Fieger, Kenney and Harrington, P.C. and
Plaintiff.

GE payable to the Law Offices of Howard Linden, P.C., for their

portion of attorney work done for the probate estate;

The balance of the net proceeds of I

BE «Swill be distributed to the Estate of James Dunigan,

Deceased, for conscious pain and suffering, as follows:

viii. Gorda Dunigan (Sister/PR).........cesscecceeeeeeeeseeneeees ‘Eee
ix. James Dunigan (Father). ....0ccesssssvessssiecvesssscerevees SEE!
x. Anthony Dunigan (Brother)..........cecscsssseseseeeeeees S EE

 

{00652429.DOC}

 
FIEGER LAW « A PROFESSIONAL CORPORATION + ATTORNEYS AND COUNSELORS AT LAW = 19390 WEST TEN MILE ROAD + SOUTHFIELD, MICHIGAN 48075-2463 * TELEPHONE (248) 355-5555 +« FAX (248) 355-5148

Case 1:16-cv-01324-SJB ECF No. 85-3 filed 12/04/18 PagelD.1121 Page 3 of 3|

xi.
xii.
xiii.

Xiv.

Steven Dunigan (Brother)............cscsccsssevescevseeeoes my
Robert Dunigan (Brother)...........scesesccscsssceseceeeee |
Quincy Lamar Dunigan (Brother)..........ccccsesoeees Ny

Auturia Dunigan (Brother)..........ccscccssssecersseeveees y |

IT IS FURTHER ORDERED that no monies be awarded to the Estate on the

account of

conscious pain and suffering.

IT IS FURTHER ORDERED that all reasonable funeral and burial expenses have

been paid in full.

IT IS SO ORDERED.

This is the final Order and closes the case.

{00652429.D0C}

 

HONORABLE ELLEN 8S. CARMODY

|

 

 

 

 

 

 

 

 

 
